 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   AYLWIN JOHNSON, JR.,                                      Case No. 1:17-cv-00755-LJO-EPG (PC)
11                   Plaintiff,                                ORDER REQUIRING PARTIES TO MEET
                                                               AND CONFER RE: SETTLEMENT
12         v.                                                  CONFERENCE DATES
13   CALIFORNIA FORENSIC MEDICAL
     GROUP, et al.,
14
                     Defendants.
15

16

17          Aylwin Johnson, Jr. (“Plaintiff”), is a state prisoner proceeding pro se1 and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          As the dispositive motion deadline has passed (see ECF No. 49) and not all defendants
20   filed a motion for summary judgment, the Court will require a settlement conference in this
21   case before the pretrial conference.
22          Accordingly, IT IS ORDRED that:
23                1. The parties shall meet and confer2 regarding when to schedule a settlement
24                     conference, which must take place before the pretrial conference set for
25                     November 6, 2019.
26   \\\
27
            1
                Limited purpose counsel has been appointed. (ECF Nos. 51 & 61).
28          2
                The parties may meet and confer via telephone or letters.

                                                           1
 1              2. Within three weeks from the date of service of this order, the parties shall file a
 2                 notice containing each parties’ preferred dates for the settlement conference.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:     April 23, 2019                               /s/
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
